DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This Office action is in response to Applicant’s amendment and argument filed 7/25/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Regarding claim 1, the Examiner is unclear the relationship of the claimed elements.  Should “a terminal resistor and a positive electrode Y capacitor connected in parallel between the positive electrode power line and a ground” instead? (“with each other” should be deleted?).  The Examiner does not recognize the parallel connection of capacitor and resistor between positive and ground.  He’s also does not recognize the parallel connection of  the termination resistor and a negative electrode Y capacitor connected between negative side and the ground.
	Claims 2-4 are rejected for being dependent to the rejected claim 1.
Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: The electrical connections among circuit elements.
	For the purpose of examination, the Examiner gives a broadest reasonable interpretations to the claims.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 17/198,786 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they are claiming substantially the same subject matter.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
17/198786(Reference)
17/190033 (Instant Application)
1. A ground fault detection device connected to a system provided with a high-voltage battery and configured to detect a decrease in insulation resistance of the system, the system comprising: the high-voltage battery; a positive electrode side power line to which a positive electrode terminal of the high-voltage battery is connected; a negative electrode side power line to which a negative electrode terminal of the high-voltage battery is connected; a positive electrode side termination resistor and a positive electrode side Y capacitor connected in parallel with each other between the positive electrode side power line and a ground; and a negative electrode side termination resistor and a negative electrode side Y capacitor connected in parallel with each other between the negative electrode side power line and the ground, and the ground fault detection device comprising: a detection capacitor operating as a flying capacitor; a control unit measuring a voltage of the detection capacitor; a first switch and a first resistor connected in series with each other between the positive electrode side power line and one end of the detection capacitor; a second switch and a second resistor connected in series with each other between the negative electrode side power line and an another end of the detection capacitor; a third switch connecting the one end of the detection capacitor and the ground; a fourth switch connecting the another end of the detection capacitor and the ground; and  a discharge circuit having one and an another end, the one end of the discharge circuit being connected to the positive electrode side 

1. (Currently Amended) A ground fault detection device connected to a system provided with a high-voltage battery and configured to detect a decrease in insulation resistance of the system, the system comprising: the hiqh-voltaqe battery; a positive electrode side power line to which a positive electrode terminal of the hiqh-voltaqe battery is connected; a negative electrode side power line to which a negative electrode terminal of the hiqh-voltaqe battery is connected; a positive electrode side termination resistor and a positive electrode side Y capacitor connected in parallel with each other between the positive electrode side power line and a ground; and a negative electrode side termination resistor and a negative electrode side Y capacitor connected in parallel with each other between the negative electrode side power line and the ground, and the ground fault detection device comprising: a detection capacitor operating as a flying capacitor; a control unit configured to measure a voltage of the detection capacitor; a first switch and a first resistor  connected in series with each other between the positive electrode side power line and one end of the detection capacitor; a second switch and a second resistor  connected in series with each -other between the negative electrode side power line and an another end of the detection capacitor; a third switch connecting the one end of the detection capacitor and the ground; a fourth switch connecting the another end of the detection capacitor and the ground; a discharge circuit including at least a fifth switch a first circuit connecting the positive electrode side power line and the one end of the detection capacitor a second circuit connecting the another end of the detection capacitor and the ground, wherein a one end of the discharge circuit is connected to the first circuit and another end of the discharge circuit is connected to the second circuit 
 2. (Currently Amended) The ground fault detection device according to claim 1, wherein the first circuit is the first switch and the first resistor that are connected in series with each other between the positive electrode side power line and the one end of the detection capacitor, the second circuit is the fourth switch and the third resistor that are connected in series with each other between the another end of the detection capacitor and the ground, the one end of the discharge circuit is connected to a point closer to the one end of the detection capacitor than the first resistor in the first circuit, and the another end of the discharge circuit is connected to a point closer to the another end of the detection capacitor than the third resistor in the second circuit.  
3. (Original) The ground fault detection device according to claim 2, wherein the discharge circuit further includes a discharge resistor, and the electrical resistance value of at least one of the first resistor and the discharge resistor is greater than the electrical resistance value of the third resistor.  



	Regarding claims 1-3, the only difference between claims 1-3 and claim 1 of the reference is the variation in words of the circuit connections of the Y capacitor in parallel with the negative electrode side termination resistor.  Claim 1 further recites the first and the second circuit connecting, respectively to positive electrode side and negative electrode side and to both ends of the detection capacitor, whereas the circuit in claim 1 of the reference recites the circuit with fifth switch, sixth switch are connected, respectively, between positive, negative electrode side power line and ground.  
The claims recite the same subject matter, which does not and cannot patentable distinct since the claims recite the same subject matter.

2. The ground fault detection device according to claim 1, wherein an electrical resistance value of the second discharge resistor is smaller than an electrical resistance value of the first resistor.
4. The ground fault detection device according to claim 2, wherein an electric resistance value of the first resistor is larger than an electric resistance value of the third resistor.

 
Regarding claim 4 the claim recites substantially the same subject matter as claim 2 of the reference.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, as best understood, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kawamura (US 2021/0072324 A1) in view of Takamatsu et al. (US 2020/0386827 A1).
Regarding claims 1, 2, as best understood, Kawamura discloses a ground fault detection device (Fig. 8A, 9A)(See also figs. 1, 3-11) to a system provided with a high-voltage battery (300) and configured to detect a decrease in insulation resistance of a system,  the hiqh-voltaqe battery (300); a positive electrode side power line to which a positive electrode terminal of the hiqh-voltaqe battery (300) is connected; a negative electrode side power line (102) (Fig. 9a) to which a negative electrode terminal of the hiqh-voltaqe battery (300) is connected; a positive electrode side termination resistor (R12) and a positive electrode side (101) Y capacitor (C1) (At node 101) connected in parallel with each other between (101)  the positive electrode side power line and a ground (102)(Figs. 8a, 8b); and a negative electrode side termination resistor (R12)(Fig. 8a) and a negative electrode side Y capacitor (C1) connected in parallel with each other between the negative electrode side power line (102) and the ground, and the ground fault detection device comprising: a detection capacitor (C1) operating as a flying capacitor; a control unit (110) configured to measure a voltage of the detection capacitor (C1); a first switch (S1) and a first resistor  (R11) connected in series with each other between the positive electrode side power line (101)  and one end of the detection capacitor (C1); a second switch (S2) and a second resistor (R12)  connected in series with each -other between the negative electrode side power line (102) and an another end of the detection capacitor (C1)(R12 & C2 through (S12); a third switch (S4) connecting the one end of the detection capacitor (C1) and the ground (Through Rb1);
The only difference between Kawamura and the claimed invention is that the claimed invention recites a fourth switch connecting the another end of the detection capacitor and the ground; a discharge circuit including at least a fifth switch (S5) a first circuit connecting the positive electrode side power line and the one end of the detection capacitor a second circuit connecting the another end of the detection capacitor and the ground, wherein a one end of the discharge circuit is connected to the first circuit and another end of the discharge circuit is connected to the second circuit;
whereas Kawamura discloses switch (S11) and switch 2 connecting the series connection of R12 and C2 in parallel with C.  
Takamatsu et al. discloses ground fault detection apparatus similar to that of Kawamura and further discloses discharge circuit (820)(Takamatsu et al.’s fig. 9) a fourth switch (S4) connecting the another end of the detection capacitor and the ground; a discharge circuit (820) including at least a fifth switch (Sa) a first circuit (Through R3) connecting the positive electrode side power line and the one end of the detection capacitor (C1)(Through D0, R1) a second circuit (820) connecting the another end of the detection capacitor (C1) and the ground (Through S1), wherein a one end of the discharge circuit (Between (S1 and S3) is connected to the first circuit  and another end of the discharge circuit  (Between S2 and S4) is connected to the second circuit.
It would have been obvious before effective filing date of the claimed invention to a person having skill in the art to configure the circuit connection as taught by Takamatsu et al. into the system Kawamura because connecting flying capacitor in parallel to the ground is a matter of design choice to determine the voltage at the negative side of the battery and involves only routine experimental.
Regarding claims 3, 4, Kawamura discloses an electrical resistance value of the first resistor is larger than an electrical resistance value of the first resistor ( S104)(Reference value changes depends upon C1).  
Response to Arguments
Applicant's arguments filed 7/25/2022 have been fully considered but they are not persuasive. 
The amended claims does not particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.  The electrical connections among elements are unclear or does distinctly recite the claimed invention.
Although the claims have been amended, the claims as best understood, still recite substantially the same subject matter of copending application 17/198,786 as the Examiner interpreted in the double patenting rejection above.  The limitation such as “a first circuit connecting the positive electrode side power line and the one end of the detection capacitor; and a second circuit connecting the another end of the detection capacitor and the ground” is just the circuit having 6th switch and 7th switch of the reference. 
Applicant’s arguments with respect to claim(s) 1-4 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT Q. NGUYEN whose telephone number is (571)272-2234. The examiner can normally be reached 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Koval J. Melissa can be reached on 571-272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINCENT Q NGUYEN/Primary Examiner, Art Unit 2866                                                                                                                                                                                                        
August 8, 2022